                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION


UNITED STATES OF AMERICA       *
                               *
                               *
vs.                            *    CR 13-00094-TFM
                               *
JARVIS DONTE COOKS             *
                               *


                            ORDER


      A hearing was held this date on Probation’s Notice of

Apparent Violation requesting a hearing to determine

whether Defendant’s conditions of release should be

modified or revoked (Doc. 161).     Present for the hearing

were AUSA Lawrence Ballard, Probation Officer Justin Marsh,

Assistant Federal Defender Christopher Knight and Defendant

Jarvis Donte Cooks (who appeared ten minutes late for the

10:00 A.M. hearing).

      Mr. Knight stated that Defendant had nothing to offer

in rebuttal to the violations of Defendant’s supervised

release conditions set out in the Notice, namely, failure

to report or contact his probation officer immediately upon

his release from custody and additional drug use while on

release.   Therefore, Defendant’s release pending his

revocation hearing was REVOKED and Defendant was ORDERED

DETAINED pending the revocation hearing set before Judge
Moorer on February 14, 2019 at 10:00 A.M in Courtroom 3B.

The United States Marshal is to produce Defendant for that

hearing.

     Upon oral motion of Mr. Bullard, the Motion for

Detention (Doc. 160) was WITHDRAWN.

      DONE this 8th day of February, 2019.


                         s/BERT W. MILLING, JR.
                         UNITED STATES MAGISTRATE JUDGE




                              2
